Citation Nr: 0534824	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  04-22 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected bilateral tinnitus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
headache disorder, on a direct-incurrence basis only.

3.  Entitlement to service connection for a headache 
disorder, to include as secondary to service-connected 
bilateral tinnitus.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
anxiety disorder, to include as secondary to service-
connected bilateral tinnitus.  

5.  Entitlement to service connection for a sleep disorder, 
to include as secondary to bilateral tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant was a member of the National Guard from June 
1968 to October 1971, which included a period of active duty 
for training (ACDUTRA) from September 1968 to January 1969.  
He subsequently had active service from October 1971 to May 
1972.  

Historically, a December 1979 rating decision, in part, 
denied service connection for headaches, tinnitus, and an 
anxiety disorder on a direct-incurrence basis.  The appellant 
was provided notice of the determination and his appellate 
rights by a letter dated in the following month in January 
1980.  No appeal was taken therefrom.  A rating action in 
November 1984 established service connection for bilateral 
tinnitus.  A March 1988 rating decision denied service 
connection for an anxiety disorder, claimed as secondary to 
tinnitus.  As the appellant was provided notice of each 
rating decision and did not timely express disagreement 
therewith, the December 1979 and March 1988 RO denials are 
final.  They also represent the last final decisions with 
regard to the issue of service connection for headaches on a 
direct incurrence basis, and anxiety disorder service 
connection on direct incurrence and secondary service 
connection bases.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  See also 38 U.S.C.A. § 7105 (West 2002) and 38 
C.F.R. §§ 20.200, 20.202, 20.204, and 20.302(b) (2004) (an 
appeal consists of a timely filed Notice of Disagreement in 
writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal).  In general, 
rating decisions that are not timely appealed are final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).  
In June 2002, the appellant filed a request to reopen the 
claim for service connection for an anxiety disorder, to 
include as secondary to service-connected bilateral tinnitus.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Detroit, Michigan, Regional Office (RO), which denied service 
connection for hypertension, a headache disorder, an anxiety 
disorder, and a sleep disorder, each to include as secondary 
to service-connected bilateral tinnitus.  The June 2003 
rating decision did not specify that the RO had formally 
determined that new and material evidence had been received 
to reopen the headache and anxiety disorder service 
connection claims.  However, the text of the rating decision 
reflects consideration of those claims de novo.  
Nevertheless, the United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is obliged to 
determine in the first instance whether there is new and 
material evidence to reopen a claim, regardless of the RO's 
action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  
Accordingly, the headache and anxiety disorder service 
connection issues are for appellate consideration as 
characterized on the title page of this decision.  In this 
regard, the Board notes that the appellant was provided the 
applicable laws and regulations pertaining to a request to 
reopen a previously finally denied claim by a Statement of 
the Case in May 2004.

In April 2005, an RO hearing was held before a Decision 
Review Officer.  In September 2005, a Travel Board hearing 
was held before the undersigned Veterans Law Judge.

The claim of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
bilateral tinnitus, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Board will 
render a decision herein on the other remaining appellate 
issues.  


FINDINGS OF FACT

1.  An unappealed rating decision in December 1979 denied 
service connection for headaches, on a direct-incurrence 
basis only.

2.  Evidence received since the December 1979 rating 
decision, considered in conjunction with the record as a 
whole, is new, and does relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for headaches, on a direct-incurrence basis.  

3.  The record does not contain competent clinical evidence 
which establishes that a chronic headache disability was 
incurred in or aggravated by active service.

4.  Competent clinical evidence of record establishes that 
the appellant has a chronic headache disorder that was caused 
by service-connected bilateral tinnitus.  

5.  An unappealed rating decision in December 1979 denied 
service connection for an anxiety disorder, on a direct-
incurrence basis, and an unappealed March 1988 rating 
decision denied service connection for an anxiety disorder, 
claimed as secondary to tinnitus.  

6.  Evidence received since the December 1979 and March 1988 
RO prior final denials, considered in conjunction with the 
record as a whole, is new, and raises a reasonable likelihood 
that appellant has an anxiety disorder that was chronically 
increased in severity by the service-connected bilateral 
tinnitus.  

7.  Competent clinical evidence of record establishes that 
the appellant has an anxiety disorder that was chronically 
aggravated by the service-connected bilateral tinnitus.  

8.  VA medical opinion of record establishes that appellant 
has a sleep disorder that was caused by his anxiety disorder.  


CONCLUSIONS OF LAW

1.  Evidence received subsequent to the unappealed December 
1979 rating decision, which denied service connection for 
headaches on a direct-incurrence basis only, is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104(b) (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 
20.1103 (2004).  

2.  A chronic headache disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.303 (2004)

3.  With resolution of reasonable doubt in the appellant's 
favor, a chronic headache disorder was caused by the service-
connected bilateral tinnitus.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.310(a) (2004).  

4.  Evidence received subsequent to the unappealed December 
1979 and March 1988 rating decisions, which denied service 
connection for an anxiety disorder, including as secondary to 
service-connected bilateral tinnitus, is new and material, 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 20.1103 
(2004).

5.  With resolution of reasonable doubt in the appellant's 
favor, an anxiety disorder was chronically aggravated by the 
service-connected bilateral tinnitus.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2004); Allen v. 
Brown, 7 Vet. App. 439 (1995).

6.  With resolution of reasonable doubt in the appellant's 
favor, a sleep disorder was caused by the service-connected 
bilateral tinnitus.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In light of the Board's favorable determinations herein on 
the merits of the claims for service connection for chronic 
headaches, an anxiety disorder, as well as allowance of 
service connection for a sleep disorder, to the extent each 
was caused by, or chronically aggravated by, the service-
connected bilateral tinnitus, further development with regard 
to VA's duty to notify and assist would serve no useful 
purpose.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991). 

It should be pointed out that the VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 
38 C.F.R. § 3.156(a), which redefines the definition of "new 
and material evidence."  This provision is applicable only 
for claims filed on or after August 29, 2001.  The 
appellant's claims to reopen claims for service connection 
for headache and anxiety disorders were received on or after 
2002.  As such, the amended provision is for application in 
this case.  Amended 38 C.F.R. § 3.156(a) redefined the 
definition of "new and material evidence" as: 

A claimant may reopen a finally 
adjudicated claim by submitting new and 
material evidence.  New evidence means 
existing evidence not previously 
submitted to agency decisionmakers.  
Material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, and 
must raise a reasonable possibility of 
substantiating the claim.

The unappealed December 1979 rating decision, which denied 
service connection for headaches and an anxiety disorder, on 
a direct-incurrence basis only, and an unappealed March 1988 
rating decision, which denied service connection for an 
anxiety disorder, claimed as secondary to tinnitus, are final 
and may not be reopened, in the absence of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104(b), 7105; 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a), 20.1103; Manio v. 
Derwinski, 1 Vet. App. 140 (1991); and Smith (William A.) v. 
Brown, 35 F.3d 1516 (Fed. Cir. 1994).  Parenthetically, 
appellant has not argued any legal basis for attacking the 
finality of said rating decisions.

In pertinent part, service connection may be granted for 
disability resulting from an injury or disease incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2004).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Additionally, where a service-connected 
disability causes an increase in, but is not the proximate 
cause of, a nonservice-connected disability, the veteran is 
entitled to service connection for that incremental increase 
in severity attributable to the service-connected disability.  
Allen, supra.

Service connection is in effect for bilateral tinnitus and 
bilateral sensorineural hearing loss.  

The evidence previously considered in the aforecited 
unappealed December 1979 rating decision, which denied 
service connection for headaches and an anxiety disorder on a 
direct-incurrence basis, and the unappealed March 1988 rating 
decision, which denied service connection for an anxiety 
disorder, claimed as secondary to tinnitus, included 
appellant's wartime active service medical records, which did 
not include any findings or diagnoses pertaining to a 
headache or anxiety disorder, although an April 1972 medical 
questionnaire completed at service discharge noted complaints 
of frequent headaches, excessive worry, sleep trouble, 
hearing loss, and ringing in the ears.  His service record 
noted that he was in a field artillery unit.  A July 1977 
private clinical record noted that in May 1976, appellant was 
seen for nervous problems.  It was noted that his problems 
were suggestive of a severe personality disorder.  On October 
1979 VA neuropsychiatric examination, appellant complained of 
a hearing problem with high frequency hearing loss, a nervous 
problem, headaches, and insomnia.  He described himself as a 
worrier.  An anxiety disorder and a normal neurological 
examination were diagnosed.  Said December 1979 rating 
decision denied service connection for a headache disorder on 
the grounds that a headache disorder had not been shown on VA 
examination and denied service connection for an anxiety 
disorder on the grounds that it was not incurred in or 
aggravated by service.  

VA clinical records reveal that in March 1987, appellant 
complained of nervousness and an inability to sleep.  A 
substance abuse disorder was diagnosed.  An April-May 1987 VA 
hospitalization report indicated that appellant was treated 
for alcohol and drug dependence, including cocaine.  It was 
noted that his childhood and adolescence was marked by a lack 
of direction and support, and that he consequently had a 
deficit of social skills and coping mechanisms.  Appellant 
disowned much of his behavior by blaming it on ringing in his 
ears.  He was considered an inadequate individual who was 
dependent, manipulative, and immature.  Said unappealed March 
1988 rating decision denied service connection for an anxiety 
disorder, claimed as secondary to tinnitus, on the basis that 
no such relationship between an anxiety disorder and his 
tinnitus had been shown.

The evidence received subsequent to said unappealed December 
1979 and March 1988 rating decisions includes a June 2004 VA 
medical opinion that appellant's service-connected tinnitus 
more likely aggravated his headaches and anxiety disorder.  
Additionally, during a September 2005 Travel Board hearing, a 
September 2005 VA clinical record was received (with waiver 
of originating agency jurisdiction), wherein appellant 
reported that his tinnitus had worsened and caused his 
headaches and depression; and the assessment was severe 
tinnitus that caused headaches and depression.  

Additionally, a January 2004 VA clinical record indicated 
that appellant's tinnitus was described as being bothersome 
to the point of sleep deprivation and marriage disruption; 
and that his headaches were associated with stress related to 
his tinnitus disorder.  On September 2004 VA psychiatric 
examination, the examiner stated that appellant would become 
more anxious when dealing with problems involving children, 
bills, or ringing in the ears.  The examiner opined that 
appellant's anxiety appeared aggravated by ringing in the 
ears as well as other problems; and that his sleeplessness 
was caused by the anxiety.  On October 2004 VA neurologic 
examination, the examiner opined that it was as likely as not 
that appellant's anxiety contributed to his tension-type 
headaches, but that the degree of aggravation of the 
subjective headaches was not quantifiable.  

Said VA medical opinions are evidence not previously 
submitted to agency decisionmakers, clearly relate to an 
unestablished fact necessary to substantiate the claims, 
namely whether appellant has headache and anxiety disorders 
that are related to the service-connected bilateral tinnitus, 
and, in the Board's opinion are neither cumulative nor 
redundant of the evidence previously of record.  With respect 
to the evidence of record at the time of the unappealed 
December 1979 rating decision, the denial of the claim for 
service connection for headaches on a direct-incurrence basis 
was based on the fact that there was no clinical evidence of 
headaches on VA examination.  However, the evidence received 
subsequent to that rating determination includes clinical 
evidence of headaches, and established that appellant's 
headache and anxiety disorders are related to the service-
connected bilateral tinnitus.  

Thus, the Board concludes that the subsequently-received 
evidence constitutes "new and material" evidence.  
Accordingly, since evidence received subsequent to the 
unappealed December 1979 rating decision, which denied 
service connection for headache and anxiety disorders on a 
direct incurrence basis, and the unappealed March 1988 rating 
decision, which denied service connection for an anxiety 
disorder, claimed as secondary to tinnitus, is new and 
material, the claims are reopened.  38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a), 20.1103.  

Said VA medical opinions that relate appellant's headache and 
anxiety disorders to the service-connected tinnitus and 
relate a sleep disorder to the anxiety disorder are 
unrebutted by any specific competent clinical evidence or 
other medical opinion of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  See also Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  With resolution of 
reasonable doubt in the appellant's favor, it is the Board's 
opinion that his headache and sleep disorders were caused by 
the service-connected bilateral tinnitus and the anxiety 
disorder was chronically aggravated by the tinnitus.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) 
(2004); Allen, supra.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a headache disorder on a direct-
incurrence basis is reopened.  

Service connection for a headache disorder on a direct 
incurrence basis only is denied.

Service connection for a headache disorder as secondary to 
bilateral tinnitus is allowed on the merits.  

New and material evidence having been submitted, the claim 
for service connection for an anxiety disorder is reopened.  

Secondary service connection for an anxiety disorder, to the 
extent it was aggravated by bilateral tinnitus, is allowed on 
the merits.  

Service connection for a sleep disorder as secondary to 
bilateral tinnitus is granted.  


REMAND

With respect to the appellate issue involving service 
connection for hypertension, to include as secondary to 
bilateral tinnitus, additional procedural and evidentiary 
development appears indicated for the following reasons.

First, although an April 2003 VCAA letter addressed 
appellant's claim involving service connection for 
hypertension as secondary to bilateral tinnitus, it does not 
appear from the record that the RO provided appellant notice 
of the information and evidence necessary to substantiate 
that service connection claim for hypertension on a direct-
incurrence basis, in accordance with the VCAA and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Second, although appellant's available post-service medical 
records include elevated blood pressure readings (See October 
2004 VA examination report), it does not appear from the 
record that he was afforded a VA examination to determine 
whether hypertension is in fact currently manifested, and, if 
so, its etiology.

Accordingly, the case is REMANDED for the following:

1.  With respect to the claim for 
service connection for hypertension, 
on a direct-incurrence basis, the RO 
should provide appellant appropriate 
VCAA notice and ensure that all VCAA 
notice obligations have been 
satisfied in accordance with 
applicable statutory and regulatory 
provisions and any other applicable 
legal precedent.  This VCAA notice 
should include informing him of the 
information and evidence necessary 
to substantiate this claim, notice 
of which evidence, if any, the 
claimant is expected to obtain and 
submit, and which evidence will be 
retrieved by VA, as well as notice 
that he should provide any evidence 
in his possession that pertains to 
this claim.

2.  With respect to the claim for 
service connection for hypertension, 
to include as secondary to bilateral 
tinnitus, the RO should arrange 
appropriate VA examination to 
determine whether or not the veteran 
has hypertension, with a medical 
opinion as to its etiology.  The 
examiner should review the entire 
claims folder, examine the 
appellant, and render a medical 
opinion as to whether it is at least 
as likely as not (i.e., is there at 
least a 50 percent probability) as 
to the following:  

(a) Is any currently manifested 
hypertension causally or 
etiologically related to service, or 
to a service-connected disability 
(particularly the service-connected 
tinnitus), to include whether any 
currently manifested hypertension 
has been chronically aggravated by 
any service-connected disability 
(particularly the service-connected 
tinnitus)?  See 38 C.F.R. 
§ 3.310(a); Allen, supra. 

All indicated tests and studies 
should be accomplished.  The 
examination report should contain 
medical history and clinical 
findings, and a rationale for all 
medical conclusions.  If these 
matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon in the report.  If there is no 
relationship between the claimed 
hypertension and service or any 
service-connected disability, that 
should also be specifically stated 
in the report.

3.  The RO should consider all 
additional evidence and readjudicate 
this issue on appeal.  If the 
benefit sought is not granted, a 
supplemental statement of the case 
should be provided, and appellant 
should be afforded the appropriate 
period to respond.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, 
to the extent such action is in 
order.  

No action by the appellant is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


